Exhibit 10.1

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

FIFTH AMENDMENT TO

COLLABORATIVE RESEARCH, DEVELOPMENT

AND LICENSE AGREEMENTS

THIS FIFTH AMENDMENT TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE
AGREEMENTS (the “Fifth Amendment”) is entered into as of March 23, 2010 (the
“Fifth Amendment Effective Date”) by and between ACADIA PHARMACEUTICALS INC., a
Delaware corporation (“ACADIA”) with offices at 3911 Sorrento Valley Blvd., San
Diego, CA 92121, and ALLERGAN SALES, LLC, a Delaware limited liability company
(“Allergan”) with offices at 2525 Dupont Drive, Irvine, CA 92612, and ALLERGAN,
INC., a Delaware corporation, solely as guarantor of the performance under this
Agreement by Allergan.

RECITALS

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated September 24, 1997 (as
amended by the First Amendment, the Second Amendment and the Third Amendment
described below, the “1997 Agreement”), pursuant to which the parties conducted
collaborative research regarding, among other things, receptor selective
compounds with the goal of establishing drug discovery programs related to such
receptor selective compounds;

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated July 26, 1999 (the “1999
Agreement”), pursuant to which the parties conducted collaborative research
regarding […***…] muscarinic compounds for the treatment or prevention of ocular
disease;

WHEREAS, the 1997 Agreement was first amended on March 27, 2003 (the “First
Amendment”) to continue the collaboration under the 1997 Agreement with respect
to alpha adrenergic receptors and on the same date the parties entered into a
new Collaborative Research, Development and License Agreement (the “2003
Agreement”) regarding ACADIA’s chemical-genomics assets;

WHEREAS, the 1997 Agreement and the 2003 Agreement were amended on February 28,
2006 (the “Second Amendment”) to continue the collaboration under the 1997
Agreement and the 2003 Agreement with respect to alpha adrenergic receptors and
to continue to collaborate on other receptor selective compounds included in
ACADIA’s chemical-genomics assets;

WHEREAS, the 1997 Agreement and the 2003 Agreement were amended on March 3, 2008
(the “Third Amendment”) to continue the collaboration under the 1997 Agreement
and the 2003 Agreement with respect to alpha adrenergic receptors and to
continue to collaborate on muscarinic compounds for eye-care applications;

WHEREAS, the 1997 Agreement and the 2003 Agreement were amended on April 22,
2009 (the “Fourth Amendment”) to finalize the research under the 1997 Agreement
with respect to alpha adrenergic receptors, to continue to collaborate on

 

    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

muscarinic compounds for eye-care applications under the 2003 Agreement, and to
expand their collaboration on […***…] muscarinic selective compounds for
eye-care indications;

WHEREAS, the parties wish to continue their research collaboration on […***…]
muscarinic selective compounds for eye-care indications on the terms set forth
below; and

WHEREAS, the parties may wish to collaborate on muscarinic selective compounds
for eye care indications or on other selective compounds included in ACADIA’s
chemical-genomics assets pursuant to the 2003 Agreement and on the terms set
forth below.

NOW THEREFORE, in consideration of the foregoing and the covenants and premises
contained in this Fifth Amendment, the parties hereby agree as follows:

1. […***…] Expansion Program. The parties have agreed on a pool of ten
(10) compounds from ACADIA’s library of […***…] muscarinic selective compounds
from which Allergan may chose a backup compound (the “[…***…] Expansion
Program”). The current ten (10) compounds are listed on Exhibit A hereto (the
“Back-up Pool”). The Research Term of the 2003 Agreement with respect to the
[…***…] Expansion Program shall be extended to cover the period beginning
March 28, 2010 and ending March 27, 2011 (the “Additional Extension Period”).
During the Additional Extension Period, ACADIA will provide information on
compounds included in the Back-up Pool for continued evaluation by the parties.
Further, if directed by the JRC (as defined below), ACADIA shall engage in the
synthesis and evaluation of additional […***…] muscarinic selective compounds.
Allergan may remove and add compounds to the Back-up Pool from (a) ACADIA’s
existing […***…] muscarinic selective compounds (i.e., those identified prior to
the Additional Extension Period), upon mutual agreement of the parties, or
(b) from new compounds synthesized at the direction of the JRC, so long as the
total number of compounds in the Back-up Pool does not exceed ten (10) at any
given time. Allergan may select one compound from the Back-up Pool to be treated
as a Collaboration Lead Compound (as defined in the 1999 Agreement and in
addition to the compound based on […***…], which has been advanced by the
parties pursuant to the 1999 Agreement) pursuant to the terms of the 1999
Agreement. Allergan shall use reasonable efforts to select a compound from the
Back-up Pool to be treated as a second Collaboration Lead Compound prior to the
end of the Additional Extension Period. Allergan’s right to so select a compound
shall expire at the end of the Additional Extension Period. Upon selecting a
compound from the Back-up Pool to be treated as a Collaboration Lead Compound,
Allergan shall be entitled to select another compound to add to the Back-up Pool
from (a) ACADIA’s existing […***…] muscarinic selective compounds (i.e., those
identified prior to the Additional Extension Period), upon mutual agreement of
the parties, or (b) from compounds synthesized at the direction of the JRC
during the Additional Extension Period, so that Allergan retains ten
(10) compounds within the Back-up Pool through the end of the Additional
Extension Period. If Allergan selects a Back-up Pool compound to be treated as a
Collaboration Lead Compound during the Additional Extension Period, then until
one year after the end of the Additional Extension Period, Allergan may exchange
such Collaboration Lead Compound for a compound within the Back-up Pool, which
will then be treated as a Collaboration Lead Compound. Other than any such
exchange, the Back-up Pool will not change after the end

 

  2   ***Confidential Treatment Requested



--------------------------------------------------------------------------------

of the Additional Extension Period. Allergan shall have no rights to the
compounds remaining in the Back-up Pool, or those compounds synthesized at the
direction of the JRC that are not in the Back-up Pool, on the one-year
anniversary of the end of the Additional Extension Period.

2. Additional Extension Program. At the direction of the JRC, ACADIA has
undertake discovery efforts to identify new compounds that meet mutually
acceptable selection criteria for muscarinic selective compounds for […***…].
These efforts have included and, during the Additional Extension period, will
include mining of ACADIA’s library of muscarinic compounds, re-screening where
desired, in vitro pharmacology/characterization, and supporting synthesis to
enable selection of potential compounds by Allergan for in vivo pharmacology and
potential development (the “Additional Extension Program”). Any muscarinic
selective compounds identified pursuant to the Additional Extension Program may
be designated by Allergan as a Selected Target/Chemistry (as defined in the 2003
Agreement) in accordance with Section 5.1 of the 2003 Agreement; provided that
the right to exercise the Option (as defined in the 2003 Agreement) for such
Selected Target/Chemistry shall expire on March 27, 2011, notwithstanding the
Option Period definition in Section 1.45 of the 2003 Agreement.

3. FTE Funding. Research funding during the Additional Extension Period shall be
[…***…]. During the Additional Extension Period, Allergan shall fund a minimum
of […***…], and up to a maximum of […***…]. The Joint Research Committee (the
“JRC”) shall determine the work to be done under the […***…] Expansion Program,
including the appropriate number of FTEs for such level of work. During the
Additional Extension Period, Allergan, with the consent of the JRC, also may
elect to pursue the Additional Extension Program. If Allergan elects to pursue
the Additional Extension Program, the JRC shall determine the number of ACADIA
FTEs required for such program. The allocation of FTEs between the Additional
Extension Program, if any, and the […***…] Expansion Program shall be decided by
the JRC, provided however in the event that the parties do not agree on such
allocation, notwithstanding Section 15.2 of the 2003 Agreement, […***…].

4. Research Coordinators. Allergan and ACADIA shall each appoint an individual
to act as the research coordinator for such party (each, a “Research Manager”).
The Research Managers shall be the primary contact for the parties regarding the
activities contemplated by this Fifth Amendment and shall facilitate all such
activities hereunder. The initial Research Manager for Allergan shall be Daniel
Gil and the initial Research Manager for ACADIA shall be Ethan Burstein. Each
party may replace its Research Manager with another individual at any time with
prior written notice to the other party. Each Research Manager who is not
otherwise a member of the JRC shall be permitted to attend meetings of the JRC.

5. Patent Costs. In the event that Allergan selects a Back-up Pool compound to
be treated as a Collaboration Lead Compound pursuant to Section 1 above, then
Allergan shall reimburse ACADIA for […***…] of all reasonable out of pocket
legal expenses incurred by ACADIA that are associated with the filing and
prosecuting of (i) all Collaboration Patents having one or more claims covering
such compound, and (ii) any

 

  3   ***Confidential Treatment Requested



--------------------------------------------------------------------------------

ACADIA Patents having one or more claims covering such compound. (Capitalized
terms used in this paragraph that are not defined have the meaning given to such
terms in the 1999 Agreement).

6. Bankruptcy. All rights and licenses granted under the 1997 Agreement, the
1999 Agreement, the 2003 Agreement, and any amendments to those agreements will
be considered for purposes of Section 365(n) of 11 U.S.C. (the “Bankruptcy
Code”) licenses of rights to “intellectual property” as defined under
Section 101(56) of the Bankruptcy Code. The parties agree that a licensee of
such rights under those agreements will retain and may fully exercise all of its
rights and elections under the Bankruptcy Code. In the event that a licensor
seeks or is involuntarily placed under the protection of the Bankruptcy Code,
and the trustee in bankruptcy rejects any of those agreements, the licensee
hereby elects, pursuant to Section 365(n), to retain all rights granted to it
under those agreements to the extent permitted by law.

7. Full Force and Effect. Except as it may specifically be amended by this Fifth
Amendment, each of the 1997 Agreement, the 1999 Agreement, the 2003 Agreement,
and any amendments to those agreements, shall remain in full force and effect.
If there is any inconsistency or conflict between any provision in this Fifth
Amendment and any of the foregoing agreements, as amended to date, the provision
in this Fifth Amendment shall control.

8. Miscellaneous. This Fifth Amendment may be signed in counterparts, each of
which shall be deemed an original, all of which taken together shall be deemed
one instrument. This Fifth Amendment shall be governed by the laws of the State
of California as such laws are applied to contracts entered into or to be
performed entirely within such state.

 

  4  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this FIFTH AMENDMENT
TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENTS.

 

ACADIA PHARMACEUTICALS INC.    

ALLERGAN SALES, LLC, a Delaware limited liability

company, a successor in interest of

VISION PHARMACEUTICALS L.P.,

A Texas limited partnership, dba Allergan,

by Allergan General, Inc.,

its general partner

      By:   /s/Thomas H. Aasen     Name:   Thomas H. Aasen     Title:  

Vice President and

Chief Financial Officer

          By:   /s/ David M. Lawrence       Name:   David M. Lawrence      
Title:   Vice President       Guarantee of performance by:       ALLERGAN, INC.
      By:   /s/ Scott M. Whitcup       Name:   Scott M. Whitcup, M.D.      
Title:   EVP, Head R &D Chief Scientific Officer

 

  5  



--------------------------------------------------------------------------------

Exhibit A

List of Compounds Currently in Back-up Pool

[…***…]

 

  6   ***Confidential Treatment Requested